—Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court *1505in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Anthony F. Shaheen, J.], entered April 14, 2010) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule.
It is hereby ordered that said petition is unanimously dismissed without costs as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]). Present — Scudder, P.J., Peradotto, Garni, Green and Gorski, JJ.